Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This notice is in response to arguments filed on 04/08/2022. Claims 1-3, 6, 10-12, 15, and 19-20 are amended, and claims 5 and 14 are canceled. Claims 1, 10, and 19 are independent. Claims 2-3, 6-9, 11-12, 15-18, and 20 are dependent on the independent claims.
Response to Arguments
Applicant's arguments filed April 08, 2022 have been fully considered and they are persuasive.
The rejection of claims 1-3, 6-12, and 15-20 under 35 U.S.C 101 has been withdrawn in view of the applicant’s arguments presented on pages 11-12 of the remarks.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: claims 1-3, 6-12, and 15-20 are considered allowable since none of the references of record alone or in combination disclose or suggest the combination of limitations specified in the independent claims, including at least:

Independent claim 1
wherein the selecting of the segment comprises sequentially selecting the plurality of segments defined in the plant from a segment in a further downstream process to a segment in a further upstream process in accordance with a flow of a series of processes in the plant, or from a segment in a further upstream process to a segment in a further downstream process in accordance with the flow of the series of processes in the plant.

Independent claim 10
wherein the selecting of the segment comprises sequentially selecting the plurality of segments defined in the plant from a segment in a further downstream process to a segment in a further upstream process in accordance with a flow of a series of processes in the plant, or from a segment in a further upstream process to a segment in a further downstream process in accordance with the flow of the series of processes in the plant.

Independent claim 19
wherein the selecting of the segment comprises sequentially selecting the plurality of segments defined in the plant from a segment in a further downstream process to a segment in a further upstream process in accordance with a flow of a series of processes in the plant, or from a segment in a further upstream process to a segment in a further downstream process in accordance with the flow of the series of processes in the plant.

Ganti teaches [0242] “At an initial step , the method 1050 includes a junction 1051 that initiates a progressive or incremental loop by which the several types of sensor groups are sequentially analyzed…”. Which fails to teach the sequential selection of segments defined at the plant in accordance with segments of downstream and upstream processes as claimed.

For the reasons described above, independent claims 1, 10, and 19 which recite the same elements are allowed.

Dependent claims 2-3, 6-9, 11-12, 15-18, and 20 are allowed in view of their respective dependence from the corresponding independent claims.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Fife (US 20170288455 A1)
 Kaji (US 6721606 B1)
 Boe (US 20060241786 A1)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAMCY ALGHAZZY whose telephone number is (571)272-8824.  The examiner can normally be reached on M-F 7:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, OMAR FERNANDEZ RIVAS can be reached on (571) 272-2589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHAMCY ALGHAZZY/Examiner, Art Unit 2128     

/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128